

	

		II

		109th CONGRESS

		1st Session

		S. 90 

		IN THE SENATE OF THE UNITED STATES

		

			January 24, 2005

			Mr. Inouye introduced

			 the following bill; which was read twice and referred to the

			 Committee on Health, Education, Labor,

			 and Pensions

		

		A BILL

		To amend the Public Health Service Act to provide for the

		  establishment of a National Center for Social Work Research.

	

	

		1.Short title; table of

			 contentsThis Act may be cited

			 as the National Center for Social Work Research Act.

		2.FindingsCongress finds that—

			(1)social workers

			 focus on the improvement of individual and family functioning and the creation

			 of effective health and mental health prevention and treatment interventions in

			 order for individuals to become more productive members of society;

			(2)social workers

			 provide front line prevention and treatment services in the areas of school

			 violence, aging, teen pregnancy, child abuse, domestic violence, juvenile

			 crime, and substance abuse, particularly in rural and underserved communities;

			 and

			(3)social workers

			 are in a unique position to provide valuable research information on these

			 complex social concerns, taking into account a wide range of social, medical,

			 economic and community influences from an interdisciplinary, family-centered

			 and community-based approach.

			3.Establishment of

			 National Center for Social Work Research

			(a)In

			 generalSection 401(b)(2) of the

			 Public Health Service Act

			 (42 U.S.C.

			 281(b)(2)) is amended by adding at the end the

			 following:

				

					(H)The National Center for Social Work

				Research.

					.

			(b)EstablishmentPart

			 E of title IV of the Public Health Service

			 Act (42

			 U.S.C. 287 et seq.) is amended by adding at the end the

			 following:

				

					7National Center

				for Social Work Research

						485J.Purpose of

				CenterThe general purpose of

				the National Center for Social Work Research (referred to in this subpart as

				the Center) is the conduct and support of, and dissemination of

				targeted research concerning social work methods and outcomes related to

				problems of significant social concern. The Center shall—

							(1)promote research

				and training that is designed to inform social work practices, thus increasing

				the knowledge base which promotes a healthier America; and

							(2)provide

				policymakers with empirically-based research information to enable such

				policymakers to better understand complex social issues and make informed

				funding decisions about service effectiveness and cost efficiency.

							485K.Specific

				authorities

							(a)In

				generalTo carry out the purpose described in section 485J, the

				Director of the Center may provide research training and instruction and

				establish, in the Center and in other nonprofit institutions, research

				traineeships and fellowships in the study and investigation of the prevention

				of disease, health promotion, the association of socioeconomic status, gender,

				ethnicity, age and geographical location and health, the social work care of

				individuals with, and families of individuals with, acute and chronic

				illnesses, child abuse, neglect, and youth violence, and child and family care

				to address problems of significant social concern especially in underserved

				populations and underserved geographical areas.

							(b)Stipends and

				allowancesThe Director of the Center may provide individuals

				receiving training and instruction or traineeships or fellowships under

				subsection (a) with such stipends and allowances (including amounts for travel

				and subsistence and dependency allowances) as the Director determines

				necessary.

							(c)GrantsThe

				Director of the Center may make grants to nonprofit institutions to provide

				training and instruction and traineeships and fellowships under subsection

				(a).

							485L.Advisory

				council

							(a)Duties

								(1)In

				generalThe Secretary shall establish an advisory council for the

				Center that shall advise, assist, consult with, and make recommendations to the

				Secretary and the Director of the Center on matters related to the activities

				carried out by and through the Center and the policies with respect to such

				activities.

								(2)GiftsThe

				advisory council for the Center may recommend to the Secretary the acceptance,

				in accordance with section 231, of conditional gifts for study, investigations,

				and research and for the acquisition of grounds or construction, equipment, or

				maintenance of facilities for the Center.

								(3)Other duties

				and functionsThe advisory council for the Center—

									(A)(i)may make

				recommendations to the Director of the Center with respect to research to be

				conducted by the Center;

										(ii)may review applications for grants

				and cooperative agreements for research or training and recommend for approval

				applications for projects that demonstrate the probability of making valuable

				contributions to human knowledge; and

										(iii)may review any grant, contract,

				or cooperative agreement proposed to be made or entered into by the

				Center;

										(B)may collect, by

				correspondence or by personal investigation, information relating to studies

				that are being carried out in the United States or any other country and, with

				the approval of the Director of the Center, make such information available

				through appropriate publications; and

									(C)may appoint

				subcommittees and convene workshops and conferences.

									(b)Membership

								(1)In

				generalThe advisory council shall be composed of the ex officio

				members described in paragraph (2) and not more than 18 individuals to be

				appointed by the Secretary under paragraph (3).

								(2)Ex officio

				membersThe ex officio members of the advisory council shall

				include—

									(A)the Secretary of

				Health and Human Services, the Director of NIH, the Director of the Center, the

				Chief Social Work Officer of the Veterans’ Administration, the Assistant

				Secretary of Defense for Health Affairs, the Associate Director of Prevention

				Research at the National Institute of Mental Health, the Director of the

				Division of Epidemiology and Services Research, the Assistant Secretary of

				Health and Human Services for the Administration for Children and Families, the

				Assistant Secretary of Education for the Office of Educational Research and

				Improvement, the Assistant Secretary of Housing and Urban Development for

				Community Planning and Development, and the Assistant Attorney General for

				Office of Justice Programs (or the designees of such officers); and

									(B)such additional

				officers or employees of the United States as the Secretary determines

				necessary for the advisory council to effectively carry out its

				functions.

									(3)Appointed

				membersThe Secretary shall appoint not to exceed 18 individuals

				to the advisory council, of which—

									(A)not more than

				two-thirds of such individual shall be appointed from among the leading

				representatives of the health and scientific disciplines (including public

				health and the behavioral or social sciences) relevant to the activities of the

				Center, and at least 7 such individuals shall be professional social workers

				who are recognized experts in the area of clinical practice, education, or

				research; and

									(B)not more than

				one-third of such individuals shall be appointed from the general public and

				shall include leaders in fields of public policy, law, health policy,

				economics, and management.

									The

				Secretary shall make appointments to the advisory council in such a manner as

				to ensure that the terms of the members do not all expire in the same

				year.(4)CompensationMembers

				of the advisory council who are officers or employees of the United States

				shall not receive any compensation for service on the advisory council. The

				remaining members shall receive, for each day (including travel time) they are

				engaged in the performance of the functions of the advisory council,

				compensation at rates not to exceed the daily equivalent of the annual rate in

				effect for an individual at grade GS–18 of the General Schedule.

								(c)Terms

								(1)In

				generalThe term of office of an individual appointed to the

				advisory council under subsection (b)(3) shall be 4 years, except that any

				individual appointed to fill a vacancy on the advisory council shall serve for

				the remainder of the unexpired term. A member may serve after the expiration of

				the member’s term until a successor has been appointed.

								(2)ReappointmentsA

				member of the advisory council who has been appointed under subsection (b)(3)

				for a term of 4 years may not be reappointed to the advisory council prior to

				the expiration of the 2-year period beginning on the date on which the prior

				term expired.

								(3)VacancyIf

				a vacancy occurs on the advisory council among the members under subsection

				(b)(3), the Secretary shall make an appointment to fill that vacancy not later

				than 90 days after the date on which the vacancy occurs.

								(d)ChairpersonThe

				chairperson of the advisory council shall be selected by the Secretary from

				among the members appointed under subsection (b)(3), except that the Secretary

				may select the Director of the Center to be the chairperson of the advisory

				council. The term of office of the chairperson shall be 2 years.

							(e)MeetingsThe

				advisory council shall meet at the call of the chairperson or upon the request

				of the Director of the Center, but not less than 3 times each fiscal year. The

				location of the meetings of the advisory council shall be subject to the

				approval of the Director of the Center.

							(f)Administrative

				provisionsThe Director of the Center shall designate a member of

				the staff of the Center to serve as the executive secretary of the advisory

				council. The Director of the Center shall make available to the advisory

				council such staff, information, and other assistance as the council may

				require to carry out its functions. The Director of the Center shall provide

				orientation and training for new members of the advisory council to provide

				such members with such information and training as may be appropriate for their

				effective participation in the functions of the advisory council.

							(g)Comments and

				recommendationsThe advisory council may prepare, for inclusion

				in the biennial report under section 485M—

								(1)comments with

				respect to the activities of the advisory council in the fiscal years for which

				the report is prepared;

								(2)comments on the

				progress of the Center in meeting its objectives; and

								(3)recommendations

				with respect to the future direction and program and policy emphasis of the

				center.

								The

				advisory council may prepare such additional reports as it may determine

				appropriate.485M.Biennial

				reportThe Director of the

				Center, after consultation with the advisory council for the Center, shall

				prepare for inclusion in the biennial report under section 403, a biennial

				report that shall consist of a description of the activities of the Center and

				program policies of the Director of the Center in the fiscal years for which

				the report is prepared. The Director of the Center may prepare such additional

				reports as the Director determines appropriate. The Director of the Center

				shall provide the advisory council of the Center an opportunity for the

				submission of the written comments described in section 485L(g).

						485N.Quarterly

				reportThe Director of the

				Center shall prepare and submit to Congress a quarterly report that contains a

				summary of findings and policy implications derived from research conducted or

				supported through the Center.

						.

			

